*344OPINION
By the Court,
McNamee, J.:
This is an action upon an account stated in the sum of $4,287.03 for services and merchandise rendered and sold to respondent by John Aden, assignor of appellant. Respondent’s answer admits that he received services and merchandise from Aden, but denies that any indebtedness therefor is now due and owing. As an affirmative defense he alleges that the indebtedness due plaintiff was incurred at the request of Aden so that respondent might put certain equipment in operational condition and do work for John Aden; that it was agreed between the parties that payment therefor was to be made by future deductions for money respondent would be entitled to from Aden for work to be performed by respondent for Aden; that Aden agreed to furnish respondent with enough work to pay for any indebtedness ; that John Aden, although able, has not offered to let respondent do said work but, on the contrary, has hired other people to perform the same services; that respondent was at all times and now is ready, willing, and able to perform his part of said agreement; and that no demand has been made on respondent for payment of any indebtedness prior to the commencement of this action.
The trial court found that no account stated was ever effected between the parties expressly or by implication; that the affirmative allegations and affirmative defense contained in respondent’s answer are true; that the contract between Aden and respondent is executory, is presently binding on both parties, and that respondent has not breached the contract.
Judgment was entered in favor of the respondent and appeal is from the judgment.
The trial court’s findings are supported by competent *345evidence consisting not only of the testimony of respondent, but also of the testimony of John Aden. Its conclusion that nothing is due and owing appellant from respondent therefore is proper.
Affirmed.
Badt, C. J., and Thompson, J., concur.